DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings replacing FIG. 25 were received on 23 December 2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Turocy on 10 January 2022.

The application has been amended as follows: 
The Claims dated 23 December 2021 have been amended as follows:
In Claim 1, on line 22: “when switching conditions is satisfied” has been replaced with --when switching conditions are satisfied--.
In Claim 2, on line 3: “switch a third” has been replaced with --switch to a third--.
In Claim 3
In Claim 11, 
on line 10: “predictor” has been replaced with --processor--; and
on line 11: “predictor” has been replaced with --processor--.
In Claim 12, on line 22: “when switching conditions is satisfied” has been replaced with --when switching conditions are satisfied--.
In Claim 13, on line 22: “when switching conditions is satisfied” has been replaced with --when switching conditions are satisfied--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the claimed subject matter recited in at least independent claims 1, 12, and 13 of the present application.
For example, the prior art to Feron et al. (US 2019/0339695 A1) teaches an invention directed to vehicle control, wherein Feron teaches the following features associated with the vehicle control:
(a) a camera configured to capture an image of an occupant in a host vehicle (see at least: Feron, Paragraphs [0040], [0043]); 
(b) a human machine interface configured to receive an input operation of the occupant and output information to the occupant (see at least: Feron, Paragraphs [0049]-[0050], [0058], [0070]); and 
(c) a processor/computer configured to execute instructions to perform the following steps (see at least: Feron, Paragraph [0045]): 
detect a level of attention of the occupant based on the image captured by the camera (see at least: Feron, Paragraphs [0016]-[0017], [0040], [0054]); 
(ii) execute automated driving by controlling speed and steering of the host vehicle (see at least: Feron, Paragraph [0048]); and 
(iii) switch an automated driving mode to any one of a plurality of automated driving modes including a first automated driving mode (second mode of highway automated driving (HAD)) and a second automated driving mode (first mode of traffic jam chauffeur (TJC)), the first automated driving mode being an automated driving mode in which a task is required of the occupant (the second mode of HAD requires the occupant to maintain a certain attention level on the road at all times), the second automated driving mode being an automated driving mode in which a level of the task required of the occupant is lower than in the first automated driving mode (the first mode of TJC does not require the occupant to keep his/her eyes on the road but can instead perform other tasks such as watching a movie, playing a videogame, or reading a book or magazine) (see at least: Feron, Paragraphs [0007]-[0010], [0034]-[0035]), 
wherein the steps performed further include to:
(iv) cause the human machine interface to output predetermined information (information associated with a second informative signal) when the level of attention of the occupant is lower than a threshold value under the second automated driving mode, the predetermined information being information for notifying the occupant that the automated driving mode will be switched (see at least: Feron, Paragraphs [0055]-[0056], [0065]-[0067]), and 
switch from the second automated driving mode to the first automated driving mode when switching conditions are satisfied, the switching conditions including that an approval operation is received by the human machine interface after the predetermined information is output by the human machine interface, the approval operation being an operation in which the occupant approves of the automated driving mode being switched (see at least: Feron, Paragraphs [0057], [0070]; wherein the switching conditions being satisfied include the occupant performing the approval operation and the driving context being satisfied).
However, the claimed subject matter in the present application is deemed to be patentably distinct from the teachings of Feron because the claimed subject matter in the present application relies on a level of wakefulness rather than on an attention level as taught by Feron.  A level of wakefulness is deemed to be distinct from a level of attentiveness or an attention level.  Here, the term wakefulness, when viewed in light of Applicant’s Specification (see for example: Paragraphs [0137]-[0138] of the Specification in the present application), is being used according to its plain, ordinary, and customary meaning of a state of being wakeful rather than sleepy or asleep.  While a person of ordinary skill in the art would have had the ordinary skills required to determine a level of wakefulness of an occupant of a vehicle based on an image of the occupant (see for example: Yabuuchi et al. (US 2019/0265699 A1), Paragraph [0120]), using a level of wakefulness in place of an attention level taught by Feron would have relied on impermissible hindsight reconstruction of the claimed subject matter.  Here, it would not have been immediately obvious to a person of ordinary skill in the art to have allowed a vehicle to switch from a second automated driving mode requiring a relatively requiring a relatively higher task of the occupant (e.g., the occupant is required to monitor the surroundings of the vehicle) after identifying a condition where a level of wakefulness of the occupant of the vehicle is lower than a threshold value when in the second automated driving mode (emphasis added).  Accordingly, barring an explicit teaching and/or motivation, which does not appear to be present in the prior art of record, a person of ordinary skill in the art would not have been motivated to:
cause the human machine interface to output predetermined information when the level of wakefulness of the occupant is lower than a threshold value under the second automated driving mode, the predetermined information being information for notifying the occupant that the automated driving mode will be switched, and 
switch from the second automated driving mode to the first automated driving mode when switching conditions are satisfied, the switching conditions including that an approval operation is received by the human machine interface after the predetermined information is output by the human machine interface, the approval operation being an operation in which the occupant approves of the automated driving mode being switched.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669